Citation Nr: 1210202	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-39 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to January 1946 and from May 1968 to April 1980, including service during World War II and in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2010, the Veteran was afforded a personal hearing before a Veterans Law Judge (VLJ).  The VLJ who conducted the June 2010 hearing is no longer employed at the Board.  The Veteran was offered the opportunity to testify at another hearing with a VLJ; although the Veteran responded to the December 2011 letter, he did not express a desire to testify at another Board hearing.  As such, the Board will adjudicate the appeal based on the current record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

VA audiometric test results show that the Veteran, at worst, had level II hearing in his right ear and level IV hearing in his left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.385, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a pre-adjudication letter dated August 2003.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  In March 2009, the Veteran was sent notice of the type of evidence necessary to establish a disability rating or effective date for the claimed disabilities under consideration, pursuant to the recent holding in Dingess v. Nicholson, 19 Vet App 473 (2006), and the claim was readjudicated in the June 2009, September 2010, and June 2011 supplemental statements of the case. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service treatment records and VA treatment records have been obtained.  In addition, he has been provided with appropriate VA examinations in connection with his present claim and was afforded an opportunity to give testimony before the Board.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required. 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, and to resolve any doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. §§ 4.2, 4.3.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In June 1981, the RO granted service connection for the Veteran's bilateral hearing loss and assigned a noncompensable disability rating, effective the date of claim.  In February 1982, the Board denied a higher rating for bilateral hearing loss.  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected bilateral hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1000 hertz, and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  However, based upon the audiological evaluations, neither 38 C.F.R. § 4.86(a) nor (b) is applicable.

In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Veteran was afforded VA audiological examinations in September 2003, January 2008, August 2010, and November 2010.  Applying the results of the VA audiological examinations to Table VI yielded a Roman numeral value of II for the right ear and IV for the left ear with the exception of the January 2008 examination in which the results yielded a Roman numeral value of I for the right ear and IV for the left ear.  Also of record is a private audiological examination dated June 2010, which indicated that scores were obtained using the Maryland CNC test pursuant to 38 C.F.R. § 4.85(a).  Applying the results of the private audiological examination to Table VI yielded a Roman numeral value of I for the right ear and IV for the left ear.  Applying the values from the private and VA examinations to Table VII, the Board finds that the Veteran's bilateral hearing loss is evaluated as 0 percent disabling.  Simply stated, the results do not provide a basis to grant a higher disability rating.  

An exceptional pattern of hearing impairment has not been demonstrated; therefore, the provisions of 38 C.F.R. § 4.86 are inapplicable for that portion of the rating period on appeal.  

Although the VA examinations of record show that the Veteran clearly has hearing loss, the audiometric test results do not support entitlement to an increased evaluation for bilateral hearing impairment.  The Board has reviewed all the medical records in the claims file and found that there is no evidence related to hearing loss that supports a higher rating.

The Veteran's contentions presented on appeal have been accorded due consideration; however, the Board concludes that the recent medical findings discussed above are more probative of the current level of disability.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  Based on the record, the Board finds that the Veteran's bilateral hearing loss does not warrant a compensable disability rating at any point during the appeal.  

Finally, the Veteran's hearing loss does not warrant referral for extraschedular consideration. In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008); aff'd Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  First, there must be a comparison between the level of severity and symptomatology of the service-connected disability and the criteria found in the rating schedule to determine whether the disability picture is adequately contemplated by the rating schedule.  Id.  In this case, the Board finds that no exceptional or unusual factors are in evidence and that the rating criteria adequately contemplate the Veteran's hearing impairment.  Thus, referral for extraschedular consideration is not necessary.  


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.


____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


